 



Exhibit 10.52

AMENDMENT TO MEMORANDUM EMPLOYMENT AGREEMENT

     THIS AMENDMENT TO MEMORANDUM EMPLOYMENT AGREEMENT (the “Amendment”), made
as of this 8th day of July, 2005, by and between Cronos Containers S.r.L., an
Italian corporation (the “Employer”), and Nico Sciacovelli (the “Employee”),

W I T N E S S E T H:

     WHEREAS, Employer and Employee entered into a Memorandum Employment
Agreement, dated as of December 1, 1999, as amended on December 1, 2000,
December 18, 2001, November 5, 2002, and November 4, 2003 (hereinafter, the
“Employment Agreement”); and

     WHEREAS, pursuant to clauses 1.1 and 12.1 of the Employment Agreement,
Employer agreed to employ Employee, and Employee agreed to serve in the employ
of the Employer, on an exclusive and full-time basis, as the Senior Vice
President of Europe of Employer, through November 30, 2005, subject to earlier
termination pursuant to the provisions of the Employment Agreement; and

     WHEREAS, Employer and Employee desire to extend the term of the Employment
Agreement; and

     WHEREAS, Employer and Employee desire to clarify the severance payable to
Employee in the event of his termination of employment without cause;

     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, the parties hereto agree as follows:

     1. Extension of Term of Employment Agreement. Employer agrees to employ the
Employee, and the Employee agrees to serve in the employ of the Employer, on an
exclusive and full-time basis, in the position identified for Employee in the
Employment Agreement, subject to the supervision and direction of that person or
persons set forth in the Employment Agreement, through November 30, 2006, unless
such period is sooner terminated by either party giving the other not less than
three (3) months written notice and pursuant to the provisions of the Employment
Agreement.

     2. Payment of Severance.

          (a) In the event of the termination of Employee under the Employment
Agreement without cause, or the failure by Employer without cause to extend the
term of the Employment Agreement on or prior to the expiration of the term of
the Employment Agreement, then and in such event Employee shall be paid an
amount equal to the greater of (i) Employee’s salary under the Employment
Agreement for the balance of the term of the Employment Agreement, or (ii) an
amount equal to the product obtained by multiplying Employee’s monthly salary at
the time of termination by the

 



--------------------------------------------------------------------------------



 



number of years, not to exceed twenty-four (24), that Employee has worked for
Employer (and any affiliate of Employer).

          (b) For purposes of this Section 2, a termination for “cause” refers
to a termination based upon the non-performance of, or willful misconduct in the
performance of, Employee’s duties to Employer, or to willful misconduct of
Employee amounting to moral turpitude, so as to affect his ability to adequately
perform services on behalf of Employer.

          (c) No severance shall be payable by Employer to Employee if Employee
voluntarily resigns his employment with Employer.

          (d) Any severance payable under this Section 2 shall be paid to
Employee in one lump sum, within thirty (30) days of his termination of
employment.

          (e) The severance payable to Employee under this Section 2 is in lieu
of any severance payable to Employee under any severance policy of Employer, and
no severance shall be payable to Employee separate and apart from the severance
payable to Employee under this Section 2.

     3. Payment of Severance Benefits Conditional Upon Release. Employer’s
obligation to provide the severance benefits to Employee under the provisions of
Sections 2 of this Amendment shall be conditioned on Employee’s execution and
continued compliance in all material respects with the restrictive covenants set
forth in the Release of Claims attached hereto as Appendix A.

     4. Continuance in Force of Employment Agreement. Other than as specifically
amended hereby, the terms and provisions of the Employment Agreement shall
remain in full force and effect.

     IN WITNESS WHEREOF, the Employer and the Employee have signed this
Amendment, effective as of the day and year first above written.

             
 
  “EMPLOYER”    
 
                CRONOS CONTAINERS S.R.L.    
 
           
 
  By   /s/ Peter J. Younger    
 
           
 
           
 
  Its   Director    
 
           
 
           
 
  “EMPLOYEE”    
 
                /s/ Nico Sciacovelli                   NICO SCIACOVELLI    

2



--------------------------------------------------------------------------------



 



Appendix A

Form of Release of Claims

3



--------------------------------------------------------------------------------



 



RELEASE OF CLAIMS

     1. Release of Claims (“Release”). In consideration of the payments and
benefits to be made by                     , a                      corporation
(“Employer”) to                      (“Employee”) under that certain Memorandum
Employment Agreement, dated as of                     , as amended
                     (hereinafter, “Employment Agreement”), and with the
intention of binding Employee and Employee’s heirs, executors, administrators
and assigns, Employee does hereby release, remise, acquit and forever discharge
Employer and each of its subsidiaries and affiliates (the “Employer Affiliated
Group”), their present and former officers, directors, executives, agents,
attorneys, employees and employee benefits plans (and the fiduciaries thereof),
and the successors, predecessors and assigns of each of the foregoing
(collectively, the “Employer Released Parties”), of and from any and all claims,
actions, causes of action, complaints, charges, demands, rights, damages, debts,
sums of money, accounts, financial obligations, suits, expenses, attorneys’ fees
and liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected which Employee, individually or as a member
of a class, now has, owns or holds, or has at any time heretofore had, owned or
held, against any Employer Released Party in any capacity, including, without
limitation, any and all claims (i) arising out of or in any way connected with
Employee’s service to any member of the Employer Affiliated Group (or the
predecessors thereof) in any capacity, or the termination of such service in any
such capacity, (ii) for severance or vacation benefits, unpaid wages, salary or
incentive payments, (iii) for breach of contract, wrongful discharge, impairment
of economic opportunity, defamation, intentional infliction of emotional harm or
other tort, and (iv) for any violation of applicable labor and employment laws
(including, without limitation, all laws concerning unlawful and unfair labor
and employment practices), any and all claims arising under civil rights laws,
and any and all claims under any whistleblower laws or whistleblower provisions
of other laws, excepting only:

          (a) rights of Employee under this Release and the Employment
Agreement;

          (b) rights of Employee relating to equity awards held by Employee as
of his or her termination date;

          (c) rights to indemnification Employee may have (i) under applicable
corporate law, (ii) under the bylaws or articles of incorporation of any
Employer Released Party, or (iii) as an insured under any director’s and
officer’s liability insurance policy now or previously in force;

          (d) claims (i) for benefits under any health, disability, retirement,
deferred compensation, life insurance or other similar employee benefit plan or
arrangement of the Employer Affiliated Group, and (ii) for earned but unused
vacation pay through the termination date in accordance with applicable Employer
policy; and

A-1



--------------------------------------------------------------------------------



 



          (e) claims for the reimbursement of unreimbursed business expenses
incurred prior the date (“Termination Date”) of Employee’s termination of
employment by Employer.

     2. Waiver of Unknown Claims. In connection with this Release, and subject
to exceptions (a)-(e) of Section 1 of this Release, Employee acknowledges that
he or she is aware that he or she may later discover facts in addition to or
different from those which he or she currently knows or believes to be true with
respect to the subject matters of this Release, but that it is Employee’s
intention hereby fully, finally, and forever, to settle and release all of these
matters which now exist, may exist, or previously existed between Employee and
the Employer Released Parties, whether known or unknown, suspected or
unsuspected. In furtherance of such intent, the releases given herein shall be
and shall remain in effect as full and complete releases, notwithstanding the
discovery or existence of such additional or different facts.

     3. No Admissions. Employee acknowledges and agrees that this Release is not
to be construed in any way as an admission of any liability whatsoever by any
Employer Released Party, any such liability being expressly denied.

     4. Application to all Forms of Relief. This Release applies to any relief
no matter how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, punitive damages for pain or
suffering, costs and attorney’s fees and expenses.

     5. Specific Waiver. Employee specifically acknowledges that his or her
acceptance of the terms of this Release is, among other things, a specific
waiver of his or her rights, claims and causes of action under any applicable
law or regulation in respect of discrimination of any kind; provided, however,
that nothing herein shall be deemed, nor does anything herein purport, to be a
waiver of any right or claim or cause of action which by law Employee is not
permitted to waive.

     6. No Complaints or Other Claims. Employee acknowledges and agrees that he
or she has not, with respect to any transaction or state of facts existing prior
to the date hereof, filed any complaints, charges or lawsuits against any
Employer Released Party with any governmental agency, court or tribunal.

     7. Conditions of Release.

          (a) Terms and Conditions. From and after the Termination Date,
Employee shall abide by all the terms and conditions of this Release and the
terms and conditions set forth in the Employment Agreement, which is
incorporated herein by reference.

          (b) Confidentiality. Employee shall not, without the prior written
consent of Employer or as may otherwise be required by law or any legal process,
or as is necessary in connection with any adversarial proceeding against any
member of the Employer Affiliated Group (in which case Employee shall cooperate
with Employer in obtaining a protective order at Employer’s expense against
disclosure by a court of

A-2



--------------------------------------------------------------------------------



 



competent jurisdiction), communicate, to anyone other than Employer and those
designated by Employer or on behalf of Employer in the furtherance of its
business, any trade secrets, confidential information, knowledge or data
relating to any member of the Employer Affiliated Group, obtained by Employee
during Employee’s employment by Employer that is not generally available public
knowledge (other than by acts by Employee in violation of this Release).

          (c) Return of Employer Material. Employee represents that he or she
has returned to Employer all Employer Material (as defined below). For purposes
of this Section 7(c), “Employer Material” means any documents, files and other
property and information of any kind belonging or relating to (i) any member of
the Employer Affiliated Group, (ii) the current and former suppliers, creditors,
directors, officers, employees, agents and customers of any of them, or
(iii) the businesses, products, services and operations (including, without
limitation, business, financial and accounting practices) of any of them, in
each case whether tangible or intangible (including, without limitation, credit
cards, building and office access cards, keys, computer equipment, cellular
telephones, pagers, electronic devices, hardware, manuals, files, documents,
records, software, customer data, research, financial data and information,
memoranda, surveys, correspondence, statistics and payroll and other employee
data, and any copies, compilations, extracts, excerpts, summaries and other
notes thereof or relating thereto), excluding only information (x) that is
generally available public knowledge or (y) that relates to Employee’s
compensation or employee benefits.

          (d) Cooperation. Following the Termination Date, Employee shall
reasonably cooperate with Employer upon the reasonable request of Employer and
be reasonably available to Employer with respect to matters arising out of
Employee’s services to the Employer Affiliated Group.

          (e) Nondisparagement. Employee agrees not to communicate negatively
about or otherwise disparage any Employer Released Party or the products or
businesses of any of them in any way whatsoever.

          (f) Nonsolicitation. Employee agrees that for the period of time
beginning on the date hereof and ending on the second anniversary hereof,
Employee shall not, either directly or indirectly, solicit, entice, persuade,
induce or otherwise attempt to influence any person who is employed by any
member of the Employer Affiliated Group to terminate such person’s employment by
such member of the Employer Affiliated Group. Employee also agrees that for the
same period of time he or she shall not assist any person or entity in the
recruitment of any person who is employed by any member of the Employer
Affiliated Group. The Employee’s provision of a reference to or in respect of
any individual shall not be a violation this Section 7(f).

          (g) No Representation. The Employee acknowledges that, other than as
set forth in the Employment Agreement, (i) no promises have been made to him or
her, and (ii) in signing this Release Employee is not relying upon any statement
or representation made by or on behalf of any Employer Released Party and each
or any of them concerning the merits of any claims or the nature, amount, extent
or duration of any

A-3



--------------------------------------------------------------------------------



 



damages relating to any claims or the amount of any money, benefits, or
compensation due Employee or claimed by Employee, or concerning the Release or
concerning any other thing or matter.

          (h) Injunctive Relief. In the event of a breach or threatened breach
by Employee of this Section 7, Employee agrees that Employer shall be entitled
to injunctive relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach, Employee acknowledging that damages would be
inadequate or insufficient.

     8. Voluntariness. Employee agrees that he or she is relying solely upon his
or her own judgment; that Employee is over eighteen years of age and is legally
competent to sign this Release; that Employee is signing this Release of his or
her own free will; that Employee has read and understood the Release before
signing it; and that Employee is signing this Release in exchange for
consideration that he or she believes is satisfactory and adequate.

     9. Legal Counsel. Employee acknowledges that he or she has been informed of
the right to consult with legal counsel and has been encouraged to do so.

     10. Complete Agreement/Severability. This Release constitutes the complete
and final agreement between the parties and supersedes and replaces all prior or
contemporaneous agreements, negotiations, or discussions relating to the subject
matter of this Release. All provisions and portions of this Release are
severable. If any provision or portion of this Release or the application of any
provision or portion of the Release shall be determined to be invalid or
unenforceable to any extent or for any reason, all other provisions and portions
of this Release shall remain in full force and shall continue to be enforceable
to the fullest and greatest extent permitted by law.

     11. Acceptance. Employee acknowledges that he or she has been given a
period of twenty-one (21) days within which to consider this Release, unless
applicable law requires a longer period, in which case Employee shall be advised
of such longer period and such longer period shall apply. Employee may accept
this Release at any time within this period of time by signing the Release and
returning it to Employer.

     12. Revocability. This Release shall not become effective or enforceable
until seven (7) calendar days after Employee signs it. Employee may revoke his
or her acceptance of this Release at any time within that seven (7) calendar day
period by sending written notice to Employer. Such notice must be received by
Employer within the seven (7) calendar day period in order to be effective and,
if so received, would void this Release for all purposes.

     13. Governing Law. Except for issues or matters as to which federal law is
applicable, this Release shall be governed by and construed and enforced in
accordance with the laws of Italy without giving effect to the conflicts of law
principles thereof.

A-4



--------------------------------------------------------------------------------



 



     Please indicate your acceptance of this Release by signing and dating this
page and returning it to Employer. A duplicate of this Release should be
maintained for your records.

             
 
  “EMPLOYER”    
 
                     
 
           
 
  By        
 
           
 
           
 
  Its        
 
           
 
           
 
  Date:        
 
           

          ACCEPTED AND AGREED:    
 
       
“EMPLOYEE”
   
 
             
 
       
Date:
       
 
       

A-5